Citation Nr: 1533198	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to November 1970.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge in Houston Texas.  A transcript of this hearing was prepared and associated with the claims file.  

Thereafter, in May 2014, the Board remanded the claims on appeal for further development, namely, to obtain outstanding treatment record and a VA audiology examination.  As discussed below, outstanding treatments records and a VA audiology examination and opinion have been successfully obtained.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for tinnitus is in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A hearing loss disability within VA standards is not demonstrated by the evidence of record.



CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss has no legal merit.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014); Sabonis v. Brown, 6 Vet. App. 436 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this regard, a letter sent to the Veteran in May 2006 and November 2006 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claim on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA examination reports and treatment records from the Houston VAMC dated through May 2015.  In June 2014, VA provided the Veteran with a VA Form 21-4142 to obtain treatment records from non-VA healthcare providers, specifically to include the audiological evaluation that the Veteran underwent in November 1976.  However, the Veteran gave no response.  A July 2015 correspondence from the North Texas Healthcare System in Dallas, Texas indicated that no records are found for the Veteran.  Therefore, no further action is necessary in this regard.   

The RO arranged for the Veteran to undergo a VA examination in May 2006 and June 2014 for his bilateral hearing loss.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the May 2014 remand directives, which included attempting to obtain the outstanding private treatment records, and a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He maintains that he exposed to loud noise while serving on active duty as a wheel and tank mechanic.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  At his May 1969 enlistment examination, the Veteran was found to have normal ears and he denied having any ear troubles in the accompanying medical history report.  The Veteran was provided with a hearing test.  The May 1969 audiogram results are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5

-5
LEFT
0
0
-5

0

At the November 1970 separation examination, the Veteran was provided a hearing test.  The November 1970 audiogram results are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
20
LEFT
5
5
10
10
20

As noted in the May 2014 remand, the Veteran's combat exposure as well as duties in the motor pool, in-service acoustic trauma has been conceded.  See October 2009 JSRRC Determination.  The Veteran was afforded a VA examination in May 2006, and the examiner determined that the Veteran did not meet the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385 (2013).  

The Veteran was provided a VA examination in June 2014.  On his VA audiometric examination, none of the Veteran's threshold hearing levels was 40 decibels or greater.  In fact, all of the levels were 20 decibels or less, and the speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  As such, the audiometric testing continues to show that the Veteran does not meet the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385 (2013).

Additionally, post-service private and VA treatment records from the Houston VAMC are negative for any complaints, treatments or diagnosis of hearing loss.

In this case, the service and post-service medical records do not show the presence of a hearing disability for VA compensation purposes, despite the Veteran's reports of diminished hearing.  At the Veteran's most recent audiometric evaluation in June 2014, he had decibel thresholds in the right ear of 20, 20, 15, 10, and 5, and in the left ear of 20, 20, 20, 15, and 15 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  These findings and the findings on the other audiometric tests conducted on the Veteran in service and after service do not meet the criteria of 38 C.F.R. § 3.385.

Since section 3.385, as relevant here, prohibits a finding of a hearing disability, where the requisite hearing status is not met, Hensley, 5 Vet. App. at 160, it is therefore apparent that the Veteran's bilateral hearing acuity (as documented in the reports of audiometric examination in service and after service) does not constitute a "presently existing disability," for which service connection may be established.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (upholding VA's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the status as a whole); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a current disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  Accordingly, service connection for bilateral hearing loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current hearing disability within VA standards.  See 38 C.F.R. §§ 3.303, 3.385; see Gilpin and Brammer, both supra.

In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim of entitlement to service connection for bilateral hearing loss is denied by operation of law.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case since the development requested in the May 2014 remand directive has not been completed with regard to the Veteran's tinnitus claim.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, in the present case, additional development must be conducted.  

In pertinent part, in May 2014, the Board requested a VA examination be obtained to address the etiology of the Veteran's tinnitus.  A review of the resulting June 2014 medical opinion reveals that the opinion does not comply with the directives set forth in the Board's May 2014 remand.  Specifically, the Board requested that the examiner offer an opinion as to whether the Veteran's tinnitus was at least as likely as not related to acoustic trauma during active duty service, specifically exposure to mortar and artillery fire as well as his duties as a vehicle mechanic.  In offering the opinion, the examiner was asked to specifically address the Veteran's accounts of in-service noise exposure, which have been accepted as competent and credible by the Board, as well as the documented upward threshold shift from the May 1969 entrance examination and November 1970 discharge examination.

The resulting June 2014 VA medical opinion stated, in part, that the Veteran did not have "transient head noise" rather than tinnitus.  Further, the examiner noted that onset is not linked to a specific event.  Therefore, the examiner opined that the Veteran does not have tinnitus that is caused by or a result of military noise exposure. 

As provided in the May 2014 remand, the Veteran is competent and credible to report on his symptoms and observations that he experienced through his senses such as ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the examiner noted that the Veteran does not report any onset event, she did not specifically address the Veteran's accounts of in-service noise exposure, which are consistent with the Veteran's circumstances of service based on his combat exposure as well as duties in the motor pool.  Furthermore, the VA examiner did not reconcile the May 2006 VA examiner's diagnosis of tinnitus in both ears.

Thus, for these reasons detailed above, the Board finds that the June 2014 medical opinion is incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes an effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one, at a minimum, notify the client why one will not or cannot be provided).  Accordingly, a VA addendum opinion is necessary to resolve any inconsistencies in the findings and to fully assess whether the Veteran's tinnitus is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the audiologist who evaluated the Veteran and provided the June 2014 opinion.  The Veteran's claims file and a copy of this remand are to be provided to the examiner.  The examiner is asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's tinnitus.

The examiner is asked to address the following question: 

Did the types of loud noise to which the Veteran was exposed during service cause any acoustic damage that has resulted in, or is related to, any diagnosis of tinnitus that the Veteran now has?

In making this assessment, the examiner should consider and discuss the documented upward threshold shift from the May 1969 entrance examination and November 1970 discharge examination, the Veteran's accounts of exposure to loud noise in service, and his reports of audiological symptoms since that time.  The examiner should also reconcile her opinion with the other medical opinion of record, to include the opinion of the May 2006 VA examiner which provided a diagnosis of tinnitus.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science that apply to this case, which may reasonably explain the medical guidance in the study of this case.

2.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


